DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1, the claim recites various limitations wherein it is unclear how the operation is performed. The claim recites that the claim is “capable of” which leaves the claim ambiguous as far whether the steps of the claim are executed at all. Claim then recites “receiving a first unique user identifier associated with a first instance of the user interface through a second instance of the user interface” which leaves the language unclear as to what is taking place or what the connection is between the first and second instances of the user interfaces especially when there is a “second unique identifier” that is claimed associated with the second user interface but its connection to the first unique user interface, that is claimed to be connected to the second user interface, is unclear and does not provide substance to what the functionality is. Further the claim recites “associating said first unique identifier with each media item in the media item set” wherein the claim recites a media item set but does not define what it entails and how many media items in includes or what the difference between the media set and its media items is on a structural level. Finally, the claim recites “receiving, from the first instance of the user interface, a unique user identifier….etc.” wherein it is unclear if it is different or the same as either the first unique user identifier or the second user identifier. 
The claim elements are loosely connected and their functions are unclear especially when it comes to how they are related. Clarification of the claimed subject matter is required. Examiner rejected the claims as best understood.

Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter due to their dependency on claim 1.

As per Claim 7, claim recites similar language to claim 1 and in addition recites language line “wherein said storing further includes generating the time-managed data container corresponding to a said first unique identifier if one does not exist” the if statements along with other ambiguous language as recited above in the rejection of claim 1 leaves the claim indefinite and requires clarification.

Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter due to their dependency on claim 7.

As per Claim 7, claim recites similar language to claim 1 and in addition recites language line “wherein said storing further includes generating the time-managed data container corresponding to a said first unique identifier if one does not exist” the if statements along with other ambiguous language as recited above in the rejection of claim 1 leaves the claim indefinite and requires clarification.

As per Claim 15, claim recites similar language to claim 1 and in addition recites language line “receive, through the user interface, a first unique identifier associated with a first user,……sending the unique identifier to the server, upload the one or more media items to the server,…….wherein the user interface is further configured to present a second unique identifier associated with a second user” wherein the connection between both recited unique identifiers in addition to the captured media is ambiguous and confusing wherein the functionality and the purpose of each identifier is unclear leaving the claim indefinite and requires clarification.

Claims 16-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter due to their dependency on claim 15.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  1, 2, 5, 7, 8, 10, 11, 15, 16 & 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maisonneuve et al. (U.S. Pub 2018/0314849) hereinafter Mais.

As per Claim 1, Mais teaches A system for secured unidirectional media exchange, comprising: a first user interface device, a second user interface device, a server, and an application having a user interface, wherein said application comprises code capable of: (Fig. 1, ¶17 wherein system 100 in which a cloud server 101 is operative to communicate with various computing devices 120, including smartphones 130 to provide, among other things, an application graphical user interface (GUI) useful for obtaining documents 150 and other information from a plurality of smartphones 140. The term “cloud server” as used herein, refers to a server, accessible by an Internet connection, that is operative to host one or more applications that may be accessed by a computing device using a Web browser or an application resident on the computing device.)
receiving a first unique user identifier associated with a first instance of the user interface through a second instance of the user interface, wherein said second instance of the user interface is associated with a second unique user identifier and executes on said second user interface device; (Fig. 2, ¶15, ¶24 wherein receive a plurality of unique document files and assemble the plurality of unique document files into a plurality of document packages where each document package has a unique identifier; determine that a required document is missing from at least one document package of the plurality of document packages; send a notification to a smartphone specifying the required document, where the smartphone corresponds to the at least one document package's unique identifier; receive a document file from the smartphone in response to the notification, where the image file corresponds to the required document; include the document file in the at least one document package; and send the document package to a second server and delete the document package from the first server The method of operation begins and in operation block 201, a user of one of the computing devices 120 accesses the document and data collection tracking service application server 111 via a browser and the GUI 125, and creates new document provider record which includes identification information for the document provider's smartphone such as, but not limited to, a mobile telephone number. Examiner interprets identification information for the document providers smartphone to provide a first unique identifier for the first phone and a second unique identifier for the second phone)
capturing a media item set through the second instance of the user interface using media sensor hardware of said second user interface device, and storing said media item set in a database such that said media item set is securely deleted from the second user interface device after being stored; (¶11, ¶12 wherein the processor, automatically in response to an acknowledgement of the notification, such that an image of a document matching the document description may be captured using the camera. The image is sent to the first server in response to the notification, without storing the image on the smartphone, and is displayed on a remote computing device display without storing the image on the computing device wherein he method of operation may further include receiving the image at the first server, displaying the image on a second display operatively coupled to the first server, receiving a second user input at the first server verifying the image, and sending the image to a second server over an IP connection and automatically deleting the image from the first server, in response to the user input verifying the image)
associating said first unique user identifier with each media item in the media item set; (¶15 receive a plurality of unique document files and assemble the plurality of unique document files into a plurality of document packages where each document package has a unique identifier; determine that a required document is missing from at least one document package of the plurality of document packages; send a notification to a smartphone specifying the required document, where the smartphone corresponds to the at least one document package's unique identifier; receive a document file from the smartphone in response to the notification, where the image file corresponds to the required document; include the document file in the at least one document package; and send the document package to a second server)
storing, in the database, said associated first unique identifiers; (¶14, ¶21 wherein the cloud server 101 may further be integrated with, or operatively coupled to, a documents database 119 wherein the documents database 119 maintains document packages 118 assembled from document images 149 sent by smartphones 140)
 receiving, from the first instance of the user interface, a unique user identifier associated with said first instance of the user interface, wherein said first instance of the user interface executes on said first user interface device; and (¶23 wherein The document and data collection tracking service application server 111 interfaces with the notification engine 109, to provide notifications to both the document requestor smartphones 130, and the document provider smartphones 140, by providing notifications to the corresponding mobile applications. The document and data collection tracking service application server 111 interfaces with the storage engine 107 to handle storage of document images (i.e. data files) received from the document provider smartphones 140, and to display previews of the document images to the document requestor computing devices 120 and document requestor smartphones 130 via their respective GUIs. The storage engine 107 is operative to communicate, by read and write operations, with the documents database 119 using the database protocol 117)
 sending the media item set to said first instance of the user interface. (¶38 wherein If the electronic document is accepted in decision block 521, this corresponds with the computing device 160 user performing an action such as, but not limited to, selecting a mouse or cursor clickable acceptance button or checking a checkbox within the GUI 125 corresponding to the document image 146 preview. If the electronic document is accepted, then in operation block 523, the cloud server 101 sends the electronic document image to a second server, i.e. one of the document recipient servers 110, and the incoming electronic document image is accepted by a document recipient module 190)

As per Claim 2, the rejection of claim 1 is hereby incorporated by reference; Mais further teaches wherein the media item set further comprises one or more of a photo, a video, and/or audio. (Fig. 7, ¶20 wherein the terms “image” and “document image” as used herein refer to a digital photograph or scan of a document which may be stored as digital data in a “document file” (i.e. a “digital file,” “data file,” “electronic file,” “image file,” etc.). An “image” or “document image” or “document file” as used herein may be displayed on a computing device display, smartphone display, etc. The terms “document image” and “document file” may be used herein interchangeably to refer to the data file which may be stored, or the image which may be displayed.)

As per Claim 5, the rejection of claim 1 is hereby incorporated by reference; Mais further teaches wherein capturing a media item set through the second instance of the user interface further comprises associating the media item set with a media capture session. (¶11, ¶12 wherein the processor, automatically in response to an acknowledgement of the notification, such that an image of a document matching the document description may be captured using the camera. The image is sent to the first server in response to the notification, without storing the image on the smartphone, and is displayed on a remote computing device display without storing the image on the computing device wherein he method of operation may further include receiving the image at the first server, displaying the image on a second display operatively coupled to the first server, receiving a second user input at the first server verifying the image, and sending the image to a second server over an IP connection and automatically deleting the image from the first server, in response to the user input verifying the image)

As per Claim 7, Mais teaches A method for secured unidirectional media exchange comprising: receiving, from a first client application, a media upload request including one or more media items, wherein each media item is associated with a first unique identifier; (Fig. 2, Fig. 7, ¶15, ¶24, ¶40 wherein receive a plurality of unique document files and assemble the plurality of unique document files into a plurality of document packages where each document package has a unique identifier; determine that a required document is missing from at least one document package of the plurality of document packages; send a notification to a smartphone specifying the required document, where the smartphone corresponds to the at least one document package's unique identifier; receive a document file from the smartphone in response to the notification, where the image file corresponds to the required document; include the document file in the at least one document package; and send the document package to a second server and delete the document package from the first server wherein The document preview window 701 includes a document name field 711 and a document information field 713 which provides information such as, but not limited to, the document filename and the time the document image file was uploaded to the cloud server 101 by the smartphone 170 user)
storing each of the one or more media items in a time-managed data container corresponding to the first unique identifier associated with said media item, (¶14, ¶21 wherein the cloud server 101 may further be integrated with, or operatively coupled to, a documents database 119 wherein the documents database 119 maintains document packages 118 assembled from document images 149 sent by smartphones 140)
wherein said storing further includes generating the time-managed data container corresponding to said first unique identifier if one does not exist; (¶12 wherien automatically deleting the image from the first server, in response to an acceptance message accepting the image by the computing device)
receiving, from a second client application, a media inventory request including a second unique identifier; responding to said media inventory request with a list of available media items based on a determination of whether or not the second client application is authorized to make the request, and a comparison between the first unique identifier and the second unique identifier;  (Fig. 2, ¶15, ¶24 wherein receive a plurality of unique document files and assemble the plurality of unique document files into a plurality of document packages where each document package has a unique identifier; determine that a required document is missing from at least one document package of the plurality of document packages; send a notification to a smartphone specifying the required document, where the smartphone corresponds to the at least one document package's unique identifier; receive a document file from the smartphone in response to the notification, where the image file corresponds to the required document; include the document file in the at least one document package; and send the document package to a second server and delete the document package from the first server The method of operation begins and in operation block 201, a user of one of the computing devices 120 accesses the document and data collection tracking service application server 111 via a browser and the GUI 125, and creates new document provider record which includes identification information for the document provider's smartphone such as, but not limited to, a mobile telephone number. Examiner interprets identification information for the document providers smartphone to provide a first unique identifier for the first phone and a second unique identifier for the second phone wherein a comparison is made to track the documents and data according to their identifiers)
monitoring the time-managed data container to determine if a termination condition has occurred; and securely deleting the time-managed data container and its contents upon determining that a termination condition has occurred. (¶12 wherien automatically deleting the image from the first server, in response to an acceptance message accepting the image by the computing device)

Claim 8 is similar in scope to Claim 2; therefore, Claim 8 is rejected under the same rationale as Claim 2.

As per Claim 10, the rejection of claim 7 is hereby incorporated by reference; Mais further the teaches wherein the time-managed data container further comprises a database entry. (¶14, ¶21 wherein the cloud server 101 may further be integrated with, or operatively coupled to, a documents database 119 wherein the documents database 119 maintains document packages 118 assembled from document images 149 sent by smartphones 140)

As per Claim 11, the rejection of claim 7 is hereby incorporated by reference; Mais further teaches wherein the termination condition further comprises one of: an expiration of a time limit, the receipt of a message from the first client application or the second client application, or the receipt of a message from a service. (¶12 wherien automatically deleting the image from the first server, in response to an acceptance message accepting the image by the computing device)

As per Claim 15, Mais teaches A secured unidirectional media exchange device comprising: at least one non-transitory memory storing instructions; a display; media sensor hardware; a network interface; an input interface; one or more processors in communication with at the at least one non-transitory memory, the display, the media sensor hardware, the network interface, and the user input interface, wherein the one or more processors execute the instructions to cause the device to: (Fig. 1, ¶17 wherein system 100 in which a cloud server 101 is operative to communicate with various computing devices 120, including smartphones 130 to provide, among other things, an application graphical user interface (GUI) useful for obtaining documents 150 and other information from a plurality of smartphones 140. The term “cloud server” as used herein, refers to a server, accessible by an Internet connection, that is operative to host one or more applications that may be accessed by a computing device using a Web browser or an application resident on the computing device.)
present a user interface on the display, the user interface configured to receive input from the input interface; receive, through the user interface, a first unique identifier associated with a first user; (Fig. 2, ¶15, ¶23 wherein The document and data collection tracking service application server 111 is operative to receive user input (i.e. data) entered via the GUI 125 including, but not limited to, information to be sent to one or more of the smartphones 140 as notifications wherein receiving a plurality of unique document files and assemble the plurality of unique document files into a plurality of document packages where each document package has a unique identifier; determine that a required document is missing from at least one document package of the plurality of document packages; send a notification to a smartphone specifying the required document, where the smartphone corresponds to the at least one document package's unique identifier)
 transiently capture, using the media sensor hardware, one or more media items; initiate a secured unidirectional media exchange with a server, wherein initiating said secured unidirectional media exchange comprises: (¶11, ¶12 wherein the processor, automatically in response to an acknowledgement of the notification, such that an image of a document matching the document description may be captured using the camera. The image is sent to the first server in response to the notification, without storing the image on the smartphone, and is displayed on a remote computing device display without storing the image on the computing device wherein he method of operation may further include receiving the image at the first server, displaying the image on a second display operatively coupled to the first server, receiving a second user input at the first server verifying the image, and sending the image to a second server over an IP connection and automatically deleting the image from the first server, in response to the user input verifying the image)
sending the first unique identifier to the server via an application programming interface, uploading the one or more media items to the server, and  (Fig. 2, Fig. 7, ¶15, ¶24, ¶40 wherein receive a plurality of unique document files and assemble the plurality of unique document files into a plurality of document packages where each document package has a unique identifier; determine that a required document is missing from at least one document package of the plurality of document packages; send a notification to a smartphone specifying the required document, where the smartphone corresponds to the at least one document package's unique identifier; receive a document file from the smartphone in response to the notification, where the image file corresponds to the required document; include the document file in the at least one document package; and send the document package to a second server and delete the document package from the first server wherein The document preview window 701 includes a document name field 711 and a document information field 713 which provides information such as, but not limited to, the document filename and the time the document image file was uploaded to the cloud server 101 by the smartphone 170 user)
securely deleting the one or more media items upon completion of said uploading; wherein the user interface is further configured to present a second unique identifier associated with a second user. (Fig. 7, ¶15, ¶24, ¶40 wherein  The document preview window 701 is overlayed over the GUI 125 and therefore other GUI 125 elements behind the document window 701 are “grayed out” and temporarily inactive until the document preview window 701 is closed. In this example, the document image 146 sent from the smartphone 170 is viewable and the computing device 160 user may accept the document by clicking the “APPROVE” control button 707 using the mouse cursor. The computing device 160 user may alternatively reject the document by clicking the “REJECT” control button 709. The document image 146 may be rotated left or right using rotation arrows 705. The document preview window 701 includes a document name field 711 and a document information field 713 which provides information such as, but not limited to, the document filename and the time the document image file was uploaded to the cloud server 101 by the smartphone 170 user. Examiner interprets display information to include the second unique identifier since identification information for the document providers smartphone to provide a first unique identifier for the first phone and a second unique identifier for the second phone)

As per Claim 16, the rejection of claim 15 is hereby incorporated by reference; Mais further teaches wherein the display further comprises one of: an LCD screen, an LED screen, or an OLED screen, and wherein the input interface further comprises a touch screen disposed on said display. (Fig. 4, ¶30 A display 405 may be a liquid crystal display (LCD) and may provide a touchscreen capability that is part of the UI 407)

As per Claim 20, the rejection of claim 15 is hereby incorporated by reference; Mais further teaches wherein the device is a mobile phone, digital camera, or enterprise client. (Fig. 1, ¶17, ¶18 wherein FIG. 1 is a block diagram of a system 100 in which a cloud server 101 is operative to communicate with various computing devices 120, including smartphones 130 to provide, among other things, an application graphical user interface (GUI) useful for obtaining documents 150 and other information from a plurality of smartphones 140)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 9 , 17 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mais in view of Eisen et al. (U.S. Pub 2020/0092272) hereinafter Eisen.

As per Claim 3, the rejection of claim 1 is hereby incorporated by reference;  Mais previously taught the first unique identifier and the second unique identifier. However, Mais does not explicitly teach are each one of a scannable code, a QR code, an alphanumeric pin, or a cryptographic key.
Eisen teaches are each one of a scannable code, a QR code, an alphanumeric pin, or a cryptographic key. (Fig. 1, ¶103 The authentication system 610 can decode the server identity, service provider ID and/or session ID in the request and generate a visual graphical code, such as a QR code, encoding a unique one-time identifier associated with the request. The unique one-time identifier may be a validation ID unique to the QR code which can be used for retrieving authenticating data)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of network-enabled account creation using optical detection of Eisen with the teaching of document management information system of Mais because Eisen teaches  the authentication system provides an improvement by warning the user of potential fraud in the process wherein if the code analyzer determines that the code does not contain a valid validation ID or the validation ID has expired, the authentication system may notify the user that the code is invalid, and that the online service provider is foreign to the authentication system. (¶130)

As per Claim 4, the rejection of claim 1 is hereby incorporated by reference;  Mais previously taught code and the second user interface device. Mais does not explicitly teach wherien said code is further capable of authenticating, via a server, the user interface device.
Eisen teaches wherien said code is further capable of authenticating, via a server, the user interface device. (¶130 wherein the authentication system can send the QR code or a locator (e.g., link, URL, etc.) of the QR code to the server 606 in response to the server request. The server can forward the code or the locator of the code to a display device 604 for display to the user. In some instances, the display device 604 may be an unauthenticated (e.g., unregistered) device with the authentication system. In some instances, the display device 604 may be the same device as a user device 602)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of network-enabled account creation using optical detection of Eisen with the teaching of document management information system of Mais because Eisen teaches  the authentication system provides an improvement by warning the user of potential fraud in the process wherein if the code analyzer determines that the code does not contain a valid validation ID or the validation ID has expired, the authentication system may notify the user that the code is invalid, and that the online service provider is foreign to the authentication system. (¶130)

Claim 9 is similar in scope to Claim 3; therefore, Claim 9 is rejected under the same rationale as Claim 3.

Claim 17 is similar in scope to Claim 3; therefore, Claim 17 is rejected under the same rationale as Claim 3.

Claim 19 is similar in scope to Claim 4; therefore, Claim 19 is rejected under the same rationale as Claim 4.

Claim(s)  6 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mais in view of Boerner et al. (U.S. Pub 2021/0279776) hereinafter Boerner.

As per Claim 6, the rejection of claim 1 is hereby incorporated by reference; Mais previously taught code, the second user interface device. However, Mais does not explicitly teach wherein said code is further capable of receiving, from the first instance of the user interface, a rating associated with a user of the second user interface device.
Boerner teaches wherein said code is further capable of receiving, from the first instance of the user interface, a rating associated with a user of the second user interface device. (Fig. 1, ¶48 after receiving a service and/or goods, a customer can utilize the display 106, through use of one or more of the optical machine-readable code 110 (e.g., barcode, QR code), radio tag 108, or by sending an SMS message utilizing the short code and prefix, to leave a customer rating and review of the business online. In one example, the customer can leave an online business review for the business by, in a text messaging application on the customer's computing device, typing in a keyword prefix and sending it to the short code. The system may then respond with an SMS, including a shortened link to the online business review submission page for further input by the customer.)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of increasing the frequency of customer rating and review of business online of Boerner with the teaching of document management information system of Mais because Boerner teaches a method implemented by a computing device directed at increasing the frequency of customer ratings and reviews of businesses online, business identification information identifying a business is received. The computing device determines, utilizing the business identification information, a Uniform Resource Locator (URL) address associated with an online business review page for the identified business and generates a short link URL address for the URL address. The short link URL address is shorter than the URL address. The computing device establishes a connection with a radio tag and writes the short link URL address to the radio tag. (¶5)

As per claim 13, the rejection of claim 1 is hereby incorporated by reference; Mais previously taught responding. However, Mais does not explicitly teach wherein responding further comprises sending media information about one or more of the available media items.
Boerner teaches wherein responding further comprises sending media information about one or more of the available media items. . (Fig. 1, ¶48 after receiving a service and/or goods, a customer can utilize the display 106, through use of one or more of the optical machine-readable code 110 (e.g., barcode, QR code), radio tag 108, or by sending an SMS message utilizing the short code and prefix, to leave a customer rating and review of the business online. In one example, the customer can leave an online business review for the business by, in a text messaging application on the customer's computing device, typing in a keyword prefix and sending it to the short code. The system may then respond with an SMS, including a shortened link to the online business review submission page for further input by the customer.)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of increasing the frequency of customer rating and review of business online of Boerner with the teaching of document management information system of Mais because Boerner teaches a method implemented by a computing device directed at increasing the frequency of customer ratings and reviews of businesses online, business identification information identifying a business is received. The computing device determines, utilizing the business identification information, a Uniform Resource Locator (URL) address associated with an online business review page for the identified business and generates a short link URL address for the URL address. The short link URL address is shorter than the URL address. The computing device establishes a connection with a radio tag and writes the short link URL address to the radio tag. (¶5)

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mais in view of Damlaj et al. (U.S. Pub 2021/009868) hereinafter Damlaj.

As per Claim 12, the rejection of claim 7 is hereby incorporated by reference; Mais does not explicitly teach wherein responding further comprises providing one or more download links for the available media items. 
Damlaj teaches wherein responding further comprises providing one or more download links for the available media items. (Fig. 13, ¶117 wherein  FIG. 13 also shows associated options in which a request option 1306 to send a download link to the first user of user entry 1304 is enumerated. In this example, the administrator may be affiliated with the first user by both being employees of the same company, and the company may use Teams from Microsoft Corporation. Request option 1306 is shown as being selectable for providing the first user with a download link for this software application. Selecting request option 1306 provides the download link, or provides a request to system 200 that causes the download link to be provided, e.g., with a first URL that encodes an authentication object and a software application download object)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of authentication session transfer using application download links of Damlaj with document management information system of Mais because Damlaj teaches methods for authentication session transfer using application download links are performed by systems and devices wherein a user or administrator affiliated with the user at a first device enables the user to seamlessly login and use a software application at the user's mobile device. When a user is logged in to the software application at another device, or an administrator is logged in to an associated device, an option is presented to allow installation and/or be authentication for the software application at the mobile device wherein this system is an improvement as it prevents unintended recipients of authentication artifacts, and also in that authentication artifacts are provided to a third party, which is undesirable and risks user identity information. (¶2, ¶4)

Claim(s)  14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mais in view of Boerner, as applied to claim 13 above, and further in view of Eisen.

As per Claim 14, the rejection of claim 13 is hereby incorporated by reference; Mais as modified previously taught the media information. However, Mais as modified does not explicitly teach wherein the media information further comprises a GPS location or a time at which the media item was captured, and/or a media capture session.
Eisen teaches wherein the media information further comprises a GPS location or a time at which the media item was captured, and/or a media capture session. (¶113 wherein The nonce data can be generated during the scanning of the visual graphical code using an imaging device may be generated based on various parameters of the image containing the visual graphical code wherein the nonce data may be generated based on a state of the imaging device, such as exposure settings, capture time, GPS location information, and camera model, etc)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of increasing the frequency of customer rating and review of business online of Boerner with the teaching of document management information system of Mais because Boerner teaches nonce data can be generated at any phase during a transaction wherien nonce data indicative of a state of a user device and/or an environment can be generated at the beginning of an authentication session, during scanning of a visual graphical barcode, and/or after transferring the barcode to the server. In another example, the nonce data may be indicative of a user behavior such as a touching activity on a touch-sensitive screen of the user device which improves the prediction of user behavior. (¶112)

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mais in view of O’Rourke et al. (U.S. Pub 2002/0198953) hereinafter O’Rourke.

As per Claim 18, the rejection of claim 1 is hereby incorporated by reference; Mais previously taught securely deleting the one or more media items. However, Mais does not explicitly teaches wherein securely deleting the one or more media items further comprises identifying one or more cached media items and deleting said cached media items.
O’Rourke teaches wherein securely deleting the one or more media items further comprises identifying one or more cached media items and deleting said cached media items. (Fig. 4, ¶31 caching functions include downloading media content from an origin server, distributing media content to one or more clients, redirecting clients to a different server for particular media content, and deleting cached media content to release storage space for caching different media content. A set of cache policies 304 are accessed and utilized by the cache engine 302 in performing its various caching functions. For example, cache policies 304 may define when the cache engine should delete cached media content and when the cache engine should download and cache particular media content for expected future access by one or more clients)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of selecting cache and proxy policy of O’Rourke with the teaching of document management information system of Mais because O’Rourke teaches the cache server is a Windows Media Server and the set of cache policies are contained in one or more cache plug-in modules that are loaded in the Windows Media Server and called by the Windows Media Server wherein an improvement in the art is that cache plug-in modules can be installed by the system administrator at any time and existing cache plug-in modules can be removed by the system administrator at any time, thereby providing flexible management of the cache policies. Thus, the operation of a cache server can be modified simply by changing the cache plug-in modules in the cache server. (¶32) 

Related Art
Related Art not replied upon Rabinovich et al. (U.S. Pub 2017/0277833) for teaches authenticating by matching a first and second unique identifiers. KUSAKA et al. (U.S. Pub 2016/0078840) for teaching data exchanges or transfer of files/images can be performed between the multiple devices wherien once the multiple devices are associated by one or more of the scheme, these devices are connected and data/file exchange or unidirectional data/file transfer can be performed between the connected devices in addition to or instead of establishing a virtual screen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGIE BADAWI/            Primary Examiner, Art Unit 2179